DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive. Applicant argues that Ma would not be modified since the porosity is important for growth. However, the examiner does not agree because Solovay suggests porosity while important can be controlled for healing purposes along with permitting growth. Thus, porosity as suggested by Solovay can be used advantageously in different regions to address concerns of tissue ingrowth and control limit effects on the device. Therefore after considerations of the amendment, it was determined Ma in view of Solovay the claims were obvious. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1 there is a recitation of “at least two regions” and then further recites “in at least one region….” but then in lines 5 and 6 there are recitations of “a first 
Dependent claims carry the problem of the independent. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,3,5,6,12,16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tormala et al. (6319264). Please note, the recitation of a “root” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 Tormala et al. disclose (col. 3, line 3)  a synthetic mesh implant having at least two regions, wherein in at least one region the synthetic implant has a multi- layered structure (col. 2, lines 27-30,60,61) comprising a support layer formed of a knitted material (col. 4, lines 8-10), or a combination thereof; the support layer being disposed between an inner and an outer nanofiber layer (col. 6, lines 16-18), and wherein the support layer comprises at least a first support layer region and a second support layer region wherein the pattern, material, density and/or tension of the support layer in the first support layer region is different (col. 3, lines 27,28) to that in the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,4-6,13-15,17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (WO 2011/134070) in view of Solovay (5769884).
Ma et al. disclose (page 27, line 6)  a synthetic root implant having at least two regions, wherein in at least one region the synthetic implant has a multi- layered structure (page 27, lines 7-13). However, Ma et al. did not explicitly disclose a support layer formed of a knitted, woven, braided or 3D-printed material.  Ma et al. does disclose the multilayer structure is including inner and outer nanofiber layers (page 2, line 7). Solovay teaches (Fig. 1A) a tubular implant of which comprises a multilayer covering that is formed of braided yarns, col. 8, lines 20-22.  Solovay teaches (col. 7, line 18) the fibers can be of a nano-dimension such as 10,000nm. Solovay also teaches (Fig. 5) a support layer comprises at least a first support layer region 12 and a 13 wherein the pattern, material, density and/or tension of the support layer in the first support layer region is different (col. 4, lines 1-5) to that in the second support layer region. Solovay further discloses (col. 7, lines 45-47) any manufacturing process can be utilized to produce the covering and braiding is advantageous for being resistant to longitudinal deformation, col. 7, lines 61,62. It would have been obvious to one of ordinary skill in the art to alternatively use braiding for the multilayer structure of the implant and have different support layer regions as taught by Solovay in the implant of Ma et al. such that the prosthetic device can be more stronger and resistant to longitudinal stretching. With respect to claim 4, as mentioned above the pattern can be different for different regions of a fabric layer (Fig. 5) and thus establishes different stiffness due to the varying property. Regarding claim 5, Ma does not explicitly name the fibers of a layer are formed of yarn. Solovay teaches (col. 7, lines 45-56) that fabric materials used for a blood vessel implant are formed of yarn. It would have been an obvious expedient to select a known material such as yarn taught by Solovay to form the nanofiber layers of the prosthetic implant of Ma such that the appropriate strength is provided. Regarding claim 6, Solovay also teaches (col. 1, lines 32-52) selecting i.e. polytetrafluoroethylene material for the yarn to make the fibers with can affect the properties. With respect to claim 13, Ma et al. teach that fibers of a nanolayer can be aligned, see Fig. 20G. Regarding claim 14, Ma et al. discloses (throughout document) molds are used to construct the nanofiber layer construct. Regarding claim 15, Ma discloses the manufacturing can be done with dissolvable polymers that can provide a substrate or base, see page 27. With respect to claim 17, .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (WO 2011/134070) in view of Solovay ‘884 as applied to claim 1 above, and further in view of Goldmann et al. (WO 2008/083767). Ma et al. in view of Solovay is explained supra. However, Ma et al. as modified by Solovay did not explicitly disclose the support layer of a tubular shape with first and second ends, wherein a region of increased diameter is located between the first and second ends. It is noted that Ma et al. disclose the shape of the structure of the scaffold can be any shape, page 8, lines 1-12. Goldmann et al. teach (Figs. 1,6) a prosthetic implant with the material having a tubular shape with first and second ends, wherein a region of increased diameter is located between the first and second ends. Further Goldmann teaches the woven material prosthesis is used for an aortic sinus or a synthetic root implant. It would have been obvious to one of ordinary skill in the art to select the appropriate geometry or diameter construction and provide a region of increased diameter located between first and second ends of a tubular conduit as taught by Goldmann et al. and use with the prosthetic implant of Ma et al. as modified by Solovay to provide the patient with the matching dimensions of the area of treatment of the vessel.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (WO 2011/134070) in view of Solovay ‘884 and Goldmann et al. (WO 2008/083767) as applied to claim 7 above, and further in view of Paolitto et al. (WO 2011/134070). Ma et al. in view of Solovay is explained above. However, Ma et al. as modified by Solovay did not explicitly disclose the increased diameter is formed by three outwardly protruding 31,32,33) arranged around the circumference of the tube. Paolitto et al. teach (paragraph 42) that the three outward protrusions are designed with the appropriate dimensions for the sinus of Valsalva or a synthetic root. It would have been obvious to one of ordinary skill in the art to provide three outward protrusions around the circumference as taught by Paolitto et al. in the prosthetic implant of Ma et al. as modified by Solovay and Goldmann in order to appropriately size the implant to match the anatomy site. 

Allowable Subject Matter
Claims 9,18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799